DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
An outer die (3) found in at least claim 11
Die (5), mandrel (50), gap (51), shoulder (510) found in at least claim 14
Die (6) found in at least claim 15
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject matter of claims 8, 16 and 17 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with "producing" or "machining" or some other -ing ending word that provides the active step.
With additional regards to claims 16 and 17, Wherein statements are used to further define previously set forth elements. In this case, a wherein statement is used to further define an element that was not previously, positively set forth, which makes it unclear if the recited element is required by the claimed apparatus.
Claim 8 recites: “characterized in that the tubular element is produced in several stages and comprises at least one semi-hot forming process step which is carried out as axial compression.” – it is not clear what the metes and bounds of process step encompasses – it is a semi-hot forming step and then an axial compression step or an axial compression completed under semi-hot conditions? It is overall unclear how the tubular element with the particularly claimed sections is produced – the claim sets forth the particular structure of the tubular element and then just generally states it “is produced in several stages and comprises at least one semi-hot forming process step which is carried out as axial compression,” but does not relate the process to the product.
Claim 9 recites: “where the process comprises the following steps:
- a first step of drawing a tube end of a tube to the outer diameter  of the collar,
- a second step of forming said collar  by axial compression, and
- a third step of drawing the tube end to a final diameter  and end forming the collar.”
It is unclear if the steps set forth here is meant to further define any steps set forth in claim 8 or if they are to be considered additional steps. It is further unclear if the “tube” is meant to refer to the “tubular element” set forth in claim 8 or if it is in addition to the “tubular element” of claim 8.  
With regards to claim 10, there is insufficient antecedent basis for “the axial semi-hot forming process”
With regards to claim 11, there is insufficient antecedent basis for “the first process step.” 
With regards to claims 12-14, there is insufficient antecedent basis for “the second process step.”
With regards to claim 15, there is insufficient antecedent basis for “the third process step”
With additional regards to claim 15, it is unclear what the metes and bounds of the term “bowl-shaped (recess)” encompasses.
With regards to claim 16, there is insufficient antecedent basis for “the last axial forming step.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Valovick (US 2007/0129154).
As best understood, with regards to claim 8, Valovick discloses a process for producing a tubular element (14), 
wherein the tubular structure has a first and a second end and from the first end to the second end the tubular element (14) has an undeformed section (33), a transition section (32c) and a tapering section (as seen in at least Figure 1), and on the tapering section (as seen in at least Figure 1) at least one radially outwardly extending collar (19) is formed, characterized in that the collar (19) is separated from the transition section (32c) by a first length section having an outer diameter smaller than the outer diameter of the collar (19) and the wall thickness of the collar (19) is greater than the wall thickness of the first length section, as seen in at least Figure 1,
characterized in that the tubular element (14) is produced in several stages [as seen in at least Figure 5-9] and comprises at least one semi-hot forming process step which is carried out as axial compression [heat treatment prior to forming splines as described in paragraph 0027].
With regards to claim 8, Valovick discloses wherein the tubular element (14) is machined in areas of the tapering section after the last axial forming step [paragraph 0029].
Valovick discloses the invention substantially as claimed except for the tubular element consists of high-strength steel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the tubular structure since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416. See MPEP 2144.07.
With regards to claim 9, Valovick discloses where the process comprises the following steps: a first step of drawing a tube end of a tube (74) to the outer diameter of the collar, as seen in Figures 6-7 and  a second step of forming said collar by axial compression, as seen in Figures 8 and 9. Valovick discloses the invention substantially as claimed except for a third step of drawing the tube end to a final diameter and end forming the collar. Valovick does that discloses finish machining such as forming grooves or the like may be completed after the second step [paragraph 0028]. Furthermore, it is considered to be well-known that drawing a tube end to a final diameter is a well-known finishing technique. It would have been obvious for one of ordinary skill in the art to draw the tube end to a final diameter, since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions for transmitting, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).
With regards to claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to claim 11, Valovick discloses wherein in the first process step the tube is compressed by means of an outer die (70) and further wherein in the process the wall thickness of the tube (74) at least in the tapering section and the tube length in the tapering section is increased.
With regards to claim 12, Valovick discloses wherein in the second process step the collar is pre-formed on the outside of the tapering portion, as seen in Figures 8-9
With regards to claim 13, Valovick discloses wherein in the second process step the inner shape of the transition section is completely formed, as seen in Figures 8-9.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Valovick in view of Fitzmaurice (US 3,517,536).
Valovick discloses the invention substantially as claimed except for further comprising machining a cylindrical recess on the inside of the tapering section. Fitzmaurice is relied upon to teach a method of drawing a tube [as seen in at least Figure 1-3] and then machining a cylindrical recess (36) on the inside of the tube [as seen in at least Figure 4]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Valovick’s making a tube process with a machining step because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725